 


 HR 3819 ENR: Surface Transportation Extension Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 3819 
 
AN ACT 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes. 
 
 
1.Short title; reconciliation of funds; table of contents 
(a)Short titleThis Act may be cited as the Surface Transportation Extension Act of 2015. (b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2016 by amounts apportioned or allocated pursuant to the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015, including the amendments made by that Act, for the period beginning on October 1, 2015, and ending on October 29, 2015. 
(c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; reconciliation of funds; table of contents. Title I—Surface Transportation Program Extension Subtitle A—Federal-Aid Highways Sec. 1001. Extension of Federal-aid highway programs. Sec. 1002. Administrative expenses. Subtitle B—Extension of Highway Safety Programs Sec. 1101. Extension of National Highway Traffic Safety Administration highway safety programs. Sec. 1102. Extension of Federal Motor Carrier Safety Administration programs. Sec. 1103. Dingell-Johnson Sport Fish Restoration Act. Subtitle C—Public Transportation Programs Sec. 1201. Formula grants for rural areas. Sec. 1202. Apportionment of appropriations for formula grants. Sec. 1203. Authorizations for public transportation. Sec. 1204. Bus and bus facilities formula grants. Subtitle D—Hazardous Materials Sec. 1301. Authorization of appropriations. Sec. 1302. Ensuring safe implementation of positive train control systems. Title II—Revenue Provisions Sec. 2001. Extension of Highway Trust Fund expenditure authority.  ISurface Transportation Program Extension AFederal-Aid Highways 1001.Extension of Federal-aid highway programs (a)In generalSection 1001(a) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking October 29, 2015 and inserting November 20, 2015. 
(b)Authorization of appropriations 
(1)Highway Trust FundSection 1001(b)(1)(B) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking for the period beginning on October 1, 2015, and ending on October 29, 2015, 29/366 of the total amount and inserting for the period beginning on October 1, 2015, and ending on November 20, 2015, 51/366 of the total amount.  (2)General fundSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended by striking and $2,377,049 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $4,180,328 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(c)Use of funds 
(1)In generalSection 1001(c)(1)(B) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended— (A)by striking October 29, 2015, and inserting November 20, 2015,; and 
(B)by striking 29/366 and inserting 51/366.  (2)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note) is amended— 
(A)by striking subsection (a)(4) and inserting the following:  (4)$5,595,839,851 for the period beginning on October 1, 2015, and ending on November 20, 2015.; 
(B)in subsection (b)(12) by striking , and for the period beginning on October 1, 2015, and ending on October 29, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 29/366 for that period and inserting , and for the period beginning on October 1, 2015, and ending on November 20, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 51/366 for that period; (C)in subsection (c)— 
(i)in the matter preceding paragraph (1) by striking October 29, 2015 and inserting November 20, 2015; and (ii)in paragraph (2) in the matter preceding subparagraph (A) by striking for the period beginning on October 1, 2015, and ending on October 29, 2015, that is equal to 29/366 of such unobligated balance and inserting for the period beginning on October 1, 2015, and ending on November 20, 2015, that is equal to 51/366 of such unobligated balance; and 
(D)in subsection (f)(1) in the matter preceding subparagraph (A) by striking October 29, 2015 and inserting November 20, 2015. 1002.Administrative expensesSection 1002 of the Highway and Transportation Funding Act of 2014 (128 Stat. 1842) is amended— 
(1)by striking subsection (a)(2) and inserting the following:  (2)$61,311,475 for the period beginning on October 1, 2015, and ending on November 20, 2015.; and 
(2)in subsection (b)(2) by striking and for the period beginning on October 1, 2015, and ending on October 29, 2015, subject to the limitations on administrative expenses under the heading Federal Highway Administration and inserting and for the period beginning on October 1, 2015, and ending on November 20, 2015, subject to the limitations on administrative expenses for the Federal Highway Administration and Appalachian Regional Commission.  BExtension of Highway Safety Programs 1101.Extension of National Highway Traffic Safety Administration highway safety programs (a)Extension of programs (1)Highway safety programsSection 31101(a)(1)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$32,745,902 for the period beginning on October 1, 2015, and ending on November 20, 2015.. (2)Highway safety research and developmentSection 31101(a)(2)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$15,815,574 for the period beginning on October 1, 2015, and ending on November 20, 2015.. (3)National priority safety programsSection 31101(a)(3)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$37,901,639 for the period beginning on October 1, 2015, and ending on November 20, 2015.. (4)National driver registerSection 31101(a)(4)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015.. (5)High visibility enforcement program (A)Authorization of appropriationsSection 31101(a)(5)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$4,040,984 for the period beginning on October 1, 2015, and ending on November 20, 2015.. (B)Law enforcement campaignsSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended— 
(i)in the first sentence by striking October 29, 2015 and inserting November 20, 2015; and (ii)in the second sentence by striking October 29, 2015, and inserting November 20, 2015,. 
(6)Administrative expensesSection 31101(a)(6)(D) of MAP–21 (126 Stat. 733) is amended to read as follows:  (D)$3,553,279 for the period beginning on October 1, 2015, and ending on November 20, 2015.. 
(b)Cooperative research and evaluationSection 403(f)(1) of title 23, United States Code, is amended by striking and $198,087 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $348,361 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on November 20, 2015,. (c)Applicability of title 23Section 31101(c) of MAP–21 (126 Stat. 733) is amended by striking October 29, 2015, and inserting November 20, 2015,. 
1102.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(11) of title 49, United States Code, is amended to read as follows:  (11)$30,377,049 for the period beginning on October 1, 2015, and ending on November 20, 2015.. 
(b)Administrative expensesSection 31104(i)(1)(K) of title 49, United States Code, is amended to read as follows:  (K)$36,090,164 for the period beginning on October 1, 2015, and ending on November 20, 2015.. 
(c)Grant programs 
(1)Commercial driver’s license program improvement grantsSection 4101(c)(1) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $2,377,049 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $4,180,328 for the period beginning on October 1, 2015, and ending on November 20, 2015. (2)Border enforcement grantsSection 4101(c)(2) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $2,535,519 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $4,459,016 for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(3)Performance and registration information system management grant programSection 4101(c)(3) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $396,175 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015. (4)Commercial vehicle information systems and networks deployment programSection 4101(c)(4) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $1,980,874 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $3,483,607 for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(5)Safety data improvement grantsSection 4101(c)(5) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $237,705 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $418,033 for the period beginning on October 1, 2015, and ending on November 20, 2015. (d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking and up to $1,188,525 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and up to $2,090,164 for the period beginning on October 1, 2015, and ending on November 20, 2015,. 
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking and up to $2,535,519 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and up to $4,459,016 for the period beginning on October 1, 2015, and ending on November 20, 2015,. (f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking and $316,940 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $557,377 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2015, and ending on November 20, 2015,. 
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended by striking and $79,235 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $139,344 for the period beginning on October 1, 2015, and ending on November 20, 2015,. 1103.Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) in the matter preceding paragraph (1) by striking October 29, 2015 and inserting November 20, 2015; and (2)in subsection (b)(1)(A) by striking October 29, 2015, and inserting November 20, 2015,. 
CPublic Transportation Programs 
1201.Formula grants for rural areasSection 5311(c)(1) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking and $396,175 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015,; and 
(2)in subparagraph (B) by striking and $1,980,874 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $3,483,607 for the period beginning on October 1, 2015, and ending on November 20, 2015,. 1202.Apportionment of appropriations for formula grantsSection 5336(h)(1) of title 49, United States Code, is amended by striking and $2,377,049 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $4,180,328 for the period beginning on October 1, 2015, and ending on November 20, 2015,. 
1203.Authorizations for public transportation 
(a)Formula grantsSection 5338(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $681,024,590 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $1,197,663,934 for the period beginning on October 1, 2015, and ending on November 20, 2015; 
(2)in paragraph (2)— (A)in subparagraph (A) by striking and $10,205,464 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $17,947,541 for the period beginning on October 1, 2015, and ending on November 20, 2015,; 
(B)in subparagraph (B) by striking and $792,350 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $1,393,443 for the period beginning on October 1, 2015, and ending on November 20, 2015,; (C)in subparagraph (C) by striking and $353,281,011 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $621,287,295 for the period beginning on October 1, 2015, and ending on November 20, 2015,; 
(D)in subparagraph (D) by striking and $20,466,393 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $35,992,623 for the period beginning on October 1, 2015, and ending on November 20, 2015,; (E)in subparagraph (E)— 
(i)by striking and $48,159,016 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $84,693,443 for the period beginning on October 1, 2015, and ending on November 20, 2015,; (ii)by striking and $2,377,049 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $4,180,328 for the period beginning on October 1, 2015, and ending on November 20, 2015,; and 
(iii)by striking and $1,584,699 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $2,786,885 for the period beginning on October 1, 2015, and ending on November 20, 2015,; (F)in subparagraph (F) by striking and $237,705 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $418,033 for the period beginning on October 1, 2015, and ending on November 20, 2015,; 
(G)in subparagraph (G) by striking and $396,175 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015,; (H)in subparagraph (H) by striking and $305,055 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $536,475 for the period beginning on October 1, 2015, and ending on November 20, 2015,; 
(I)in subparagraph (I) by striking and $171,615,027 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $301,805,738 for the period beginning on October 1, 2015, and ending on November 20, 2015,; (J)in subparagraph (J) by striking and $33,896,721 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $59,611,475 for the period beginning on October 1, 2015, and ending on November 20, 2015,; and 
(K)in subparagraph (K) by striking and $41,669,672 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $73,281,148 for the period beginning on October 1, 2015, and ending on November 20, 2015,. (b)Research, development demonstration and deployment projectsSection 5338(b) of title 49, United States Code, is amended by striking and $5,546,448 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $9,754,098 for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(c)Transit cooperative research programSection 5338(c) of title 49, United States Code, is amended by striking and $554,645 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $975,410 for the period beginning on October 1, 2015, and ending on November 20, 2015. (d)Technical assistance and standards developmentSection 5338(d) of title 49, United States Code, is amended by striking and $554,645 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $975,410 for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(e)Human resources and trainingSection 5338(e) of title 49, United States Code, is amended by striking and $396,175 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015. (f)Capital investment grantsSection 5338(g) of title 49, United States Code, is amended by striking and $151,101,093 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $265,729,508 for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(g)AdministrationSection 5338(h) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $8,240,437 for the period beginning on October 1, 2015, and ending on October 29, 2015 and inserting and $14,491,803 for the period beginning on October 1, 2015, and ending on November 20, 2015; 
(2)in paragraph (2) by striking and not less than $396,175 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and not less than $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015,; and (3)in paragraph (3) by striking and not less than $79,235 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and not less than $139,344 for the period beginning on October 1, 2015, and ending on November 20, 2015,. 
1204.Bus and bus facilities formula grantsSection 5339(d)(1) of title 49, United States Code, is amended— (1)by striking and $5,189,891 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $9,127,049 for the period beginning on October 1, 2015, and ending on November 20, 2015,; 
(2)by striking $99,044 for such period and inserting $174,180 for such period; and (3)by striking $39,617 for such period and inserting $69,672 for such period. 
DHazardous Materials 
1301.Authorization of appropriations 
(a)In generalSection 5128(a)(4) of title 49, United States Code, is amended to read as follows:  (4)$5,958,639 for the period beginning on October 1, 2015, and ending on November 20, 2015.. 
(b)Hazardous materials emergency preparedness fundSection 5128(b)(2) of title 49, United States Code, is amended to read as follows:  (2)Fiscal year 2016From the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend for the period beginning on October 1, 2015, and ending on November 20, 2015— 
(A)$26,197 to carry out section 5115; (B)$3,037,705 to carry out subsections (a) and (b) of section 5116, of which not less than $1,902,049 shall be available to carry out section 5116(b); 
(C)$20,902 to carry out section 5116(f); (D)$87,090 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3); and 
(E)$139,344 to carry out section 5116(j).. (c)Hazardous materials training grantsSection 5128(c) of title 49, United States Code, is amended by striking and $316,940 for the period beginning on October 1, 2015, and ending on October 29, 2015, and inserting and $557,377 for the period beginning on October 1, 2015, and ending on November 20, 2015,. 
1302.Ensuring safe implementation of positive train control systems 
(a)Short titleThis section may be cited as the Positive Train Control Enforcement and Implementation Act of 2015.  (b)In generalSection 20157 of title 49, United States Code, is amended— 
(1)in subsection (a)(1)— (A)by striking 18 months after the date of enactment of the Rail Safety Improvement Act of 2008 and inserting 90 days after the date of enactment of the Positive Train Control Enforcement and Implementation Act of 2015; 
(B)by striking develop and; (C)by striking a plan for implementing and inserting a revised plan for implementing;  
(D)by striking December 31, 2015 and inserting December 31, 2018; and (E)in subparagraph (B) by striking parts and inserting sections; 
(2)by striking subsection (a)(2) and inserting the following:  (2)Implementation (A)Contents of revised planA revised plan required under paragraph (1) shall— 
(i)describe— (I)how the positive train control system will provide for interoperability of the system with the movements of trains of other railroad carriers over its lines; and 
(II)how, to the extent practical, the positive train control system will be implemented in a manner that addresses areas of greater risk before areas of lesser risk; (ii)comply with the positive train control system implementation plan content requirements under section 236.1011 of title 49, Code of Federal Regulations; and 
(iii)provide— (I)the calendar year or years in which spectrum will be acquired and will be available for use in each area as needed for positive train control system implementation, if such spectrum is not already acquired and available for use; 
(II)the total amount of positive train control system hardware that will be installed for implementation, with totals separated by each major hardware category; (III)the total amount of positive train control system hardware that will be installed by the end of each calendar year until the positive train control system is implemented, with totals separated by each hardware category; 
(IV)the total number of employees required to receive training under the applicable positive train control system regulations; (V)the total number of employees that will receive the training, as required under the applicable positive train control system regulations, by the end of each calendar year until the positive train control system is implemented; 
(VI)a summary of any remaining technical, programmatic, operational, or other challenges to the implementation of a positive train control system, including challenges with— (aa)availability of public funding; 
(bb)interoperability; (cc)spectrum; 
(dd)software; (ee)permitting; and 
(ff)testing, demonstration, and certification; and (VII)a schedule and sequence for implementing a positive train control system by the deadline established under paragraph (1). 
(B)Alternative schedule and sequenceNotwithstanding the implementation deadline under paragraph (1) and in lieu of a schedule and sequence under paragraph (2)(A)(iii)(VII), a railroad carrier or other entity subject to paragraph (1) may include in its revised plan an alternative schedule and sequence for implementing a positive train control system, subject to review under paragraph (3). Such schedule and sequence shall provide for implementation of a positive train control system as soon as practicable, but not later than the date that is 24 months after the implementation deadline under paragraph (1). (C)AmendmentsA railroad carrier or other entity subject to paragraph (1) may file a request to amend a revised plan, including any alternative schedule and sequence, as applicable, in accordance with section 236.1021 of title 49, Code of Federal Regulations. 
(D)ComplianceA railroad carrier or other entity subject to paragraph (1) shall implement a positive train control system in accordance with its revised plan, including any amendments or any alternative schedule and sequence approved by the Secretary under paragraph (3). (3)Secretarial review (A)NotificationA railroad carrier or other entity that submits a revised plan under paragraph (1) and proposes an alternative schedule and sequence under paragraph (2)(B) shall submit to the Secretary a written notification when such railroad carrier or other entity is prepared for review under subparagraph (B). 
(B)CriteriaNot later than 90 days after a railroad carrier or other entity submits a notification under subparagraph (A), the Secretary shall review the alternative schedule and sequence submitted pursuant to paragraph (2)(B) and determine whether the railroad carrier or other entity has demonstrated, to the satisfaction of the Secretary, that such carrier or entity has— (i)installed all positive train control system hardware consistent with the plan contents provided pursuant to paragraph (2)(A)(iii)(II) on or before the implementation deadline under paragraph (1); 
(ii)acquired all spectrum necessary for implementation of a positive train control system, consistent with the plan contents provided pursuant to paragraph (2)(A)(iii)(I) on or before the implementation deadline under paragraph (1); (iii)completed employee training required under the applicable positive train control system regulations; 
(iv)included in its revised plan an alternative schedule and sequence for implementing a positive train control system as soon as practicable, pursuant to paragraph (2)(B); (v)certified to the Secretary in writing that it will be in full compliance with the requirements of this section on or before the date provided in an alternative schedule and sequence, subject to approval by the Secretary; 
(vi)in the case of a Class I railroad carrier and Amtrak, implemented a positive train control system or initiated revenue service demonstration on the majority of territories, such as subdivisions or districts, or route miles that are owned or controlled by such carrier and required to have operations governed by a positive train control system; and (vii)in the case of any other railroad carrier or other entity not subject to clause (vi)— 
(I)initiated revenue service demonstration on at least 1 territory that is required to have operations governed by a positive train control system; or (II)met any other criteria established by the Secretary. 
(C)Decision 
(i)In generalNot later than 90 days after the receipt of the notification from a railroad carrier or other entity under subparagraph (A), the Secretary shall— (I)approve an alternative schedule and sequence submitted pursuant to paragraph (2)(B) if the railroad carrier or other entity meets the criteria in subparagraph (B); and 
(II)notify in writing the railroad carrier or other entity of the decision. (ii)DeficienciesNot later than 45 days after the receipt of the notification under subparagraph (A), the Secretary shall provide to the railroad carrier or other entity a written notification of any deficiencies that would prevent approval under clause (i) and provide the railroad carrier or other entity an opportunity to correct deficiencies before the date specified in such clause.  
(D)Revised deadlines 
(i)Pending reviewsFor a railroad carrier or other entity that submits a notification under subparagraph (A), the deadline for implementation of a positive train control system required under paragraph (1) shall be extended until the date on which the Secretary approves or disapproves the alternative schedule and sequence, if such date is later than the implementation date under paragraph (1). (ii)Alternative schedule and sequence deadlineIf the Secretary approves a railroad carrier or other entity’s alternative schedule and sequence under subparagraph (C)(i), the railroad carrier or other entity’s deadline for implementation of a positive train control system required under paragraph (1) shall be the date specified in that railroad carrier or other entity’s alternative schedule and sequence. The Secretary may not approve a date for implementation that is later than 24 months from the deadline in paragraph (1). ; 
(3)by striking subsections (c), (d), and (e) and inserting the following:  (c)Progress reports and review (1)Progress reportsEach railroad carrier or other entity subject to subsection (a) shall, not later than March 31, 2016, and annually thereafter until such carrier or entity has completed implementation of a positive train control system, submit to the Secretary a report on the progress toward implementing such systems, including— 
(A)the information on spectrum acquisition provided pursuant to subsection (a)(2)(A)(iii)(I); (B)the totals provided pursuant to subclauses (III) and (V) of subsection (a)(2)(A)(iii), by territory, if applicable; 
(C)the extent to which the railroad carrier or other entity is complying with the implementation schedule under subsection (a)(2)(A)(iii)(VII) or subsection (a)(2)(B); (D)any update to the information provided under subsection (a)(2)(A)(iii)(VI); 
(E)for each entity providing regularly scheduled intercity or commuter rail passenger transportation, a description of the resources identified and allocated to implement a positive train control system; (F)for each railroad carrier or other entity subject to subsection (a), the total number of route miles on which a positive train control system has been initiated for revenue service demonstration or implemented, as compared to the total number of route miles required to have a positive train control system under subsection (a); and 
(G)any other information requested by the Secretary. (2)Plan ReviewThe Secretary shall at least annually conduct reviews to ensure that railroad carriers or other entities are complying with the revised plan submitted under subsection (a), including any amendments or any alternative schedule and sequence approved by the Secretary. Such railroad carriers or other entities shall provide such information as the Secretary determines necessary to adequately conduct such reviews.  
(3)Public availabilityNot later than 60 days after receipt, the Secretary shall make available to the public on the Internet Web site of the Department of Transportation any report submitted pursuant to paragraph (1) or subsection (d), but may exclude, as the Secretary determines appropriate— (A)proprietary information; and 
(B)security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations. (d)Report to CongressNot later than July 1, 2018, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the progress of each railroad carrier or other entity subject to subsection (a) in implementing a positive train control system.  
(e)EnforcementThe Secretary is authorized to assess civil penalties pursuant to chapter 213 for— (1)a violation of this section; 
(2)the failure to submit or comply with the revised plan required under subsection (a), including the failure to comply with the totals provided pursuant to subclauses (III) and (V) of subsection (a)(2)(A)(iii) and the spectrum acquisition dates provided pursuant to subsection (a)(2)(A)(iii)(I); (3)failure to comply with any amendments to such revised plan pursuant to subsection (a)(2)(C); and 
(4)the failure to comply with an alternative schedule and sequence submitted under subsection (a)(2)(B) and approved by the Secretary under subsection (a)(3)(C).; (4)in subsection (h)— 
(A)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(B)by adding at the end the following:  (2)Provisional operationNotwithstanding the requirements of paragraph (1), the Secretary may authorize a railroad carrier or other entity to commence operation in revenue service of a positive train control system or component to the extent necessary to enable the safe implementation and operation of a positive train control system in phases.; 
(5)in subsection (i)— (A)by redesignating paragraphs (1) through (3) as paragraphs (3) through (5), respectively; and 
(B)by inserting before paragraph (3) (as so redesignated) the following:  (1)Equivalent or greater level of safetyThe term equivalent or greater level of safety means the compliance of a railroad carrier with— 
(A)appropriate operating rules in place immediately prior to the use or implementation of such carrier’s positive train control system, except that such rules may be changed by such carrier to improve safe operations; and (B)all applicable safety regulations, except as specified in subsection (j). 
(2)HardwareThe term hardware means a locomotive apparatus, a wayside interface unit (including any associated legacy signal system replacements), switch position monitors needed for a positive train control system, physical back office system equipment, a base station radio, a wayside radio, a locomotive radio, or a communication tower or pole.; and (6)by adding at the end the following: 
 
(j)Early adoption 
(1)OperationsFrom the date of enactment of the Positive Train Control Enforcement and Implementation Act of 2015 through the 1-year period beginning on the date on which the last Class I railroad carrier’s positive train control system subject to subsection (a) is certified by the Secretary under subsection (h)(1) of this section and is implemented on all of that railroad carrier’s lines required to have operations governed by a positive train control system, any railroad carrier, including any railroad carrier that has its positive train control system certified by the Secretary, shall not be subject to the operational restrictions set forth in sections 236.567 and 236.1029 of title 49, Code of Federal Regulations, that would apply where a controlling locomotive that is operating in, or is to be operated in, a positive train control-equipped track segment experiences a positive train control system failure, a positive train control operated consist is not provided by another railroad carrier when provided in interchange, or a positive train control system otherwise fails to initialize, cuts out, or malfunctions, provided that such carrier operates at an equivalent or greater level of safety than the level achieved immediately prior to the use or implementation of its positive train control system.  (2)Safety assuranceDuring the period described in paragraph (1), if a positive train control system that has been certified and implemented fails to initialize, cuts out, or malfunctions, the affected railroad carrier or other entity shall make reasonable efforts to determine the cause of the failure and adjust, repair, or replace any faulty component causing the system failure in a timely manner. 
(3)PlansThe positive train control safety plan for each railroad carrier or other entity shall describe the safety measures, such as operating rules and actions to comply with applicable safety regulations, that will be put in place during any system failure. (4)NotificationDuring the period described in paragraph (1), if a positive train control system that has been certified and implemented fails to initialize, cuts out, or malfunctions, the affected railroad carrier or other entity shall submit a notification to the appropriate regional office of the Federal Railroad Administration within 7 days of the system failure, or under alternative location and deadline requirements set by the Secretary, and include in the notification a description of the safety measures the affected railroad carrier or other entity has in place. 
(k)Small railroadsNot later than 120 days after the date of the enactment of this Act, the Secretary shall amend section 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to equipping locomotives for applicable Class II and Class III railroads operating in positive train control territory) to extend each deadline under such section by 3 years. (l)Revenue service demonstrationWhen a railroad carrier or other entity subject to (a)(1) notifies the Secretary it is prepared to initiate revenue service demonstration, it shall also notify any applicable tenant railroad carrier or other entity subject to subsection (a)(1).. 
(c)Conforming AmendmentSection 20157(g), is amended— (1)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; and (2)by adding at the end the following: 
 
(2)Conforming regulatory amendmentsImmediately after the date of the enactment of the Positive Train Control Enforcement and Implementation Act of 2015, the Secretary— (A)shall remove or revise the date-specific deadlines in the regulations or orders implementing this section to the extent necessary to conform with the amendments made by such Act; and 
(B)may not enforce any such date-specific deadlines or requirements that are inconsistent with the amendments made by such Act. (3)ReviewNothing in the Positive Train Control Enforcement and Implementation Act of 2015, or the amendments made by such Act, shall be construed to require the Secretary to issue regulations to implement such Act or amendments other than the regulatory amendments required by paragraph (2) and subsection (k).. 
IIRevenue Provisions 
2001.Extension of Highway Trust Fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— (1)by striking October 30, 2015 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting November 21, 2015, and 
(2)by striking Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 in subsections (c)(1) and (e)(3) and inserting Surface Transportation Extension Act of 2015. (b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— 
(1)by striking Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 each place it appears in subsection (b)(2) and inserting Surface Transportation Extension Act of 2015, and (2)by striking October 30, 2015 in subsection (d)(2) and inserting November 21, 2015. 
(c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of such Code is amended by striking October 30, 2015 and inserting November 21, 2015.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 